third party communication date of communication month dd yyyy cca_2014022710052801 id uilc number release date from sent thursday date am to cc bcc subject re question related to aar advice correct on your fist question we have two years to issue a refund for a aar from the date of filing of the aar unless we get a form_9247 or extension for non-tefra claims we have an unlimited time if we don’t issue a notice of disallowance neither sec_6227 nor section d allow us to use this longer period for issuing aar refunds
